DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, 8 and 14 are currently amended. Claims 10-13 and 15-20 are as previously presented. Claims 2-3, 7, and 9 are canceled. 
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered with respect to the 35 USC 102 and 35 USC 103 rejections of record but they are not persuasive.
Applicant argued that claim 1 has been amended to overcome the rejections of record and that “As agreed during the Interview, JANG fails to disclose at least these claim elements.” The examiner notes that as stated in the interview summaries this was “pending specific language of the amended claims”. In this case as explained below, JANG is considered to still meet the current claim language of claim 1. 
Applicant amended independent claims 1 and 14 to recite that the body has “a resin bath” (claim 1) or “a bath” (claim 14) with claim 1 additionally being amended to include “a catalyst coating device located at a discharge end of the body”. This was not found to overcome the JANG reference as JANG teaches small cell 80 in which a resin is applied to the tow 18 and therefore the small cell 80 is being considered equivalent to the claimed resin bath or bath. While JANG does not teach the intended use of the catalyst coating device, JANG does teach a coating device connected by opening 82 (P0073) which is capable of coating with a catalyst “resin” instead of the matrix resin which JANG uses. The claim as currently constructed does not require both a resin 
The 35 USC 112b and 112d rejections of record are withdrawn in view of applicant’s cancellation of claim 3 and the amendments to claim 4. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 9-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US20030236588A1, of record).
P0024, P0033, P0080, P0072-P0074, P0044, and Figs 4 and 5 a system for additively manufacturing a composite structure, comprising: 
a support (shown in Fig. 5); 
a print head connected to an end of the support (nozzle 22, Figs. 4 and 5, P0073), and including a body having a resin bath in which a continuous reinforcement is coated with one of a resin and a catalyst (small cell 80, Fig. 4, P0073);	a nozzle connected to a discharge end of the body and configured to discharge the continuous reinforcement coated in both the resin and the catalyst (discharge orifice 86, Fig. 4); a catalyst coating device located at a discharge end of the print head(coating device connected by opening 82 small cell 80, Fig. 4, P0073, stated to output matrix resin but capable of outputting catalyst resin)
a controller in communication with the support and the print head, and configured to selectively cause the support to move the print head in multiple dimensions during discharge of the continuous reinforcement from the nozzle, according to specifications for the composite (P0024, P0033, P0080)
	With respect to claim 4, Jang further teaches wherein the resin bath is a sole bath in the body (small cell 80 is only chamber of nozzle 22, Fig. 4). 
	With respect to claim 5, Jang further teaches wherein the catalyst coating device includes a conduit (shown in Fig. 4, the pipe is a conduit for the resin) and configured to coat the continuous reinforcement (P0073) and capable of the intended use with the catalyst. 
	With respect to claim 6, Jang further teaches a temperature controller 92 in P0074 located between a portion of the resin bath structure and the conduit (Fig. 4),
	With respect to claim 10, Jang further teaches a cure enhancer connected to an end of the print head and configured to expose a mixture of the resin and catalyst coating the continuous reinforcement to a cure energy after the continuous reinforcement has been discharged from the print head (P0044 and P0074)
With respect to claim 12, Jang further teaches including a teasing mechanism configured to at least one of separate and flatten the continuous reinforcement prior to coating of the continuous reinforcement with at least one of the resin and catalyst (P0072).
With respect to claim 13, Jang further teaches wherein the teasing mechanism is configured to at least one of separate and flatten the continuous reinforcement prior to coating of the continuous reinforcement with one of the resin and catalyst and after coating of the continuous reinforcement with the other of the resin and the catalyst (P0072, 16A, 16B). 
With respect to claim 14, Jang teaches in P0024, P0033, P0080, P0072-P0074, P0044, and Figs 4 and 5 a system for additively manufacturing a composite structure, comprising: 
a support (shown in Fig. 5); 
a print head connected to an end of the support (nozzle 22, Figs. 4 and 5, P0073), and including 
a body having a bath in which a continuous reinforcement is coated with one of a resin and a catalyst (small cell 80, Fig. 4, P0073 ); 	
(discharge orifice 86, Fig. 4); a catalyst coating device (coating device connected by opening 82 P0073)
a controller in communication with the support and the print head, and configured to selectively cause the support to move the print head in multiple dimensions during discharge of the continuous reinforcement from the nozzle, according to specifications for the composite (P0024, P0033, P0080)
With respect to the limitation " a catalyst coating device configured to apply a catalyst that is different from the resin to the continuous reinforcement", the examiner notes that a chamber which is capable of applying the same resin from a different source would be capable of doing so with one that as different. Therefore even though Jang teaches the two resins being the same the apparatus taught by Jang meets this configuration limitation.
With respect to claim 15, Jang further teaches wherein the catalyst coating device is located at a discharge end of the print head.(small cell 80, Fig. 4, P0073 [fiber tow impregnating system 7, Fig. 4, P0072).
With respect to claim 16, Jang further teaches wherein the catalyst coating device is configured to apply the catalyst to the continuous reinforcement at a location upstream of where the resin is applied to the continuous reinforcement. (small cell 80, Fig. 4, P0073 [fiber tow impregnating system 7, Fig, 4, P0072])
(temperature controller 92, P0074).
	With respect to claim 19, Jang further teaches further including a cure enhancer connected to an end of the print head and configured to expose a mixture of the resin and catalyst coating the continuous reinforcement to a cure energy after the continuous reinforcement has been discharged from the print head. (Jang, P0074)
	With respect to claim 20, Jang further teaches a teasing mechanism configured to at least one of separate and flatten the continuous reinforcement prior to coating of the continuous reinforcement with at least one of the resin and catalyst (Jang, P0072).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US20030236588A1, of record) as applied to claim 10 above.
With respect to claim 11, the current embodiment of Jang teaches a heat curable resin instead of a UV curable resin. However, P0044 of Jang teaches an alternative UV light for curing it would have been obvious to one of ordinary skill to swap these known substitute with predictable results.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US20030236588A1, of record) in view of Gardiner (US 20170066186 A1, of record) as applied to claims 5 and 14 above.
With respect to claims 8 and 18, Jang fails to teach a jet, teaching a catalyst coating chamber instead. In the same field, composite additive manufacturing, Gardiner teaches jetting as an obvious, known substitute (P0039). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above to include a jet while achieving the same predictable results. While Gardiner does not teach an angle of the jet to reinforcement and neither does Jang, as the fiber of Jang's Fig. 4 changes angle, whatever angle is chosen meets the claim limitation of being an oblique angle to some portion of the reinforcement of Jang. 
KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741